Case: 21-51183      Document: 00516416963         Page: 1     Date Filed: 08/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 2, 2022
                                  No. 21-51183                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Tom Clegg Gibson,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:19-CR-169-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Tom Clegg
   Gibson has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Gibson has filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51183      Document: 00516416963          Page: 2   Date Filed: 08/02/2022




                                    No. 21-51183


   counsel’s brief and the relevant portions of the record reflected therein, as
   well as Gibson’s response.        Because “appellate courts are without
   jurisdiction to hear appeals directly from federal magistrates,” we lack
   jurisdiction in this case. United States v. Renfro, 620 F.2d 497, 500 (5th Cir.
   1980); see 28 U.S.C. § 1291. Accordingly, the APPEAL IS DISMISSED
   for lack of jurisdiction, and counsel’s motion for leave to withdraw is
   DENIED as moot.




                                         2